Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155273                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155273
                                                                    COA: 327065
                                                                    Wayne CC: 14-011190-FH
  SAMER SHAMI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 15, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the defendant’s activities of mixing different flavors of tobacco
  to create different flavor combinations to offer customers and repackaging tobacco under
  his own label rendered him a “manufacturer” of tobacco under MCL 205.422(m) of the
  Tobacco Products Tax Act (TPTA), MCL 205.421 et seq.; and, if so, (2) whether the
  TPTA’s definition of “manufacturer” satisfied due process by putting the defendant on
  fair notice of the conduct that would subject him to punishment. See People v Hall, 499
Mich. 446, 461 (2016). The parties should not submit mere restatements of their
  application papers.

        WILDER, J., not participating because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2017
           t0614
                                                                               Clerk